Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 1 of 18 Page ID
                                 #:3530


  1 Douglas J. Rosner, ESQ., SBN 094466
    rosnerlaw@earthlink.net
  2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
    2625 Townsgate Road, Suite 330
  3 Westlake Village, California 91361
    Telephone No. (818) 501-8400
  4 Facsimile No.: (818) 880-4485
  5 Attorney for Defendant/Cross-Defendants,
    Labrador Entertainment, Inc. dba Spider Cues
  6 Music Library, Labrador Entertainment, LLC,
    Noel Palmer Webb, an individual and Webb Family Trusts
  7
  8                        UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
      BEATBOX MUSIC, PTY, LTD.,              )   Case No. 2:17-cv-6108-MWF (JPRx)
 11                                          )   Assigned to the Hon. Michael W.
                        Plaintiff,           )   Fitzgerald
 12               vs.                        )
                                             )   Memorandum of Points and
 13   LABRADOR ENTERTAINMENT,                )   Authorities in Support of Motion for
      INC., DBA SPIDER CUES MUSIC            )   Judgment on the Pleadings by
 14   LIBRARY, a California corporation,     )   Labrador Entertainment Defendants,
                                             )   Noel Palmer Webb, and Webb
 15                     Defendants.          )   Family Trust
                                             )
 16                                          )   Hearing Date: January 11, 2021
      MICHAEL COHEN, an individual,          )   Time: 10:00 a.m.
 17                                          )   Place: Courtroom 5A - Los Angeles
                    Cross-Complainant,       )   Judge: Hon. Michael W. Fitzgerald
 18   vs.                                    )   [Proposed Order Filed Concurrently
                                             )   Herewith]
 19   LABRADOR ENTERTAINMENT                 )
      INC., D/B/A SPIDER CUES MUSIC          )
 20   LIBRARY, a California Corporation,     )
                                             )
 21                 Cross-Defendant.         )
      ____________________________________
 22
 23
 24
 25   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 26   JUDGMENT ON THE PLEADINGS
 27                              Case No. 2:17-cv-6108-MWF
 28                                          i
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 2 of 18 Page ID
                                 #:3531


  1   TABLE OF CONTENTS                                                                              PAGE NUMBER
  2   NOTICE OF MOTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-3
  3   MEMORANDUM OF POINTS AND AUTHORITIES.. . . . . . . . . . . . . . . . . . . . . . . 2
  4   I. INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
  5   II. STATEMENT OF ISSUES TO BE DECIDED . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
  6   III. ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
  7   A. “Alter Ego Theory” is not a cause of action.... . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  8   1. Individuals are presumptively not liable for the acts of corporate entities.. . . . . . . 5
  9   2. Mr. Webb has not personally guaranteed any Labrador obligations. .. . . . . . . . . . . 6
 10   3. Labrador is not Mr. Webb’s (or the trust’s) alter ego... . . . . . . . . . . . . . . . . . . . . . . 6
 11   4. Beatbox does not allege participation in any specific tortious conduct.. . . . . . . . . 7
 12   B. Beatbox’s voidable transfer claims fail, given other relief available to it. . . . . . . . 7
 13   1. Beatbox has not sustained any injury to support its claims.. . . . . . . . . . . . . . . . . . . 9
 14   2. The Court may join the LLC entity as a defendant to the contract claims.. . . . . . . 9
 15   3. Beatbox has adequate remedies at law against the Labrador defendants.. . . . . . . 10
 16   C. Dismissal of Beatbox’s claims with prejudice is warranted.. . . . . . . . . . . . . . . . . 11
 17   IV. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 18
 19
 20
 21
 22
 23
 24
 25   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 26   JUDGMENT ON THE PLEADINGS
 27                                          Case No. 2:17-cv-6108-MWF
 28                                                              ii
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 3 of 18 Page ID
                                 #:3532


  1                                          TABLE OF AUTHORITIES
  2   Statutes                                                                                               Page Number
  3   Federal Rule of Civil Procedure 12(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4, 11
  4   Federal Rule of Civil Procedure 25(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 9, 10
  5   Federal Rule of Civil Procedure 12(b)(6). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 11
  6   Civil Code § 3439. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8
  7   Civil Code § 3439.07.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
  8
  9   Cases
 10   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.
 11   896 F.2d 1542 (9th Cir. 1990).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 12   Landmark Am. Ins. Co. v. Navigators Ins. Co.
 13   354 F.Supp.3d 1078 (N.D. Cal. 2018).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 14   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)... . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 15   Local 159 et al. v. Nor-Cal Plumbing, 185 F.3d 978 (9th Cir. 1999).. . . . . . . . . . . . . 4
 16   Cambridge Elecs. Corp. v. MGA Elecs., Inc. 227 F.R.D. 313 (C.D. Cal. 2004). . . . . 4
 17   Elizabeth Arden, Inc. v. Merch. of Tennis, Inc., No. 10-cv-9949-PA
 18   2011 WL 13217930 (C.D. Cal. July 25, 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 19   Seaman v. Valley Health Care Med. Grp., Inc., No. 09-CV-8532
 20   2011 WL 13213625 (C.D. Cal. Apr. 25, 2011).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 21   Dole Food Co. v. Patrickson, 538 U.S. 468 (2003). . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 22
 23
 24
 25   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 26   JUDGMENT ON THE PLEADINGS
 27                                           Case No. 2:17-cv-6108-MWF
 28                                                               iii
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 4 of 18 Page ID
                                 #:3533


  1   Cases (Continued)                                                                          Page Number
  2
  3   Grosset v. Wenaas, 42 Cal.4th 1100 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
  4   Eleanor Licensing LLC v. Classic Recreations LLC 21 Cal.App.5th 599 (2018). . . . 6
  5   Wyatt v. Union Mortg. Co., 24 Cal.3d 773 (1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
  6   Mesler v. Bragg Management Co., 39 Cal.3d 290 (1985). . . . . . . . . . . . . . . . . . . . . . 6
  7   Hennessey’s Tavern, Inc. v. Am. Air Filter Co. 204 Cal. App. 3d 1351 (1988). . . . . 6
  8   Flynt Distrib. Co. v Harvey, 734 F.2d 1389, 1393 (9th Cir. 1984). . . . . . . . . . . . . . . 7
  9   Cisco Sys. Inc. v. Link US, LLC, No. 18-cv-07576-CRB
 10   2019 WL 6682838 (N.D. Cal. Dec. 6, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 11   Mehrtash v. Mehrtash, 93 Cal. App. 4th 75 (Cal. App. 4th 2001). . . . . . . . . 8, 9, 10-11
 12   Lehman Bros. Holdings Inc. v Cafcalas, No. 16-cv-16-03167-JAK
 13   2018 WL 6074597 (C.D. Cal. Feb. 27, 2018).... . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8-9
 14   Haskins v. Certified Escrow & Mortg. Co. 96 Cal. App. 2d 688 (1950). . . . . . . . . . . 9
 15   In re Bernal, 207 F.3d 595 (9th Cir. 2000).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 16   Uniloc USA Inc. v. LG Elecs. U.S.A. Inc., No. 18-cv-06737-JST
 17   2019 WL 690290 (N.D. Cal. Feb. 19, 2019).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 18   Minn. Min. & Mfg. Co. v. Eco Chem, Inc., 757 F.2d 1256, 1263 (Fed. Cir. 1985). 10
 19
 20
 21
 22
 23
 24
 25   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 26   JUDGMENT ON THE PLEADINGS
 27                                      Case No. 2:17-cv-6108-MWF
 28                                                        iv
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 5 of 18 Page ID
                                 #:3534


  1   Cases (Continued)                                                                                  Page Number
  2
  3   Lonberg v. City of Riverside, 300 F.Supp.2d 942 (C.D. Cal. 2004). . . . . . . . . . . . . 11
  4   Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188 (9th Cir. 1989). . . . . . . . . . . . . 11
  5   Harris v. Amgen, Inc., 573 F.3d 728 (9th Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . 11
  6   Greenberg v. Sunrun Inc., 233 F.Supp.3d 764 (N.D. Cal. 2017). . . . . . . . . . . . . . . . 11
  7   In re Yahoo! Inc. Shareholder Derivative Litig.,
  8   153 F.Supp.3d 1107 (N.D. Cal. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
  9   Pixion, Inc. v. Citrix Sys. Inc., No. 09-cv-03496
 10   2012 WL 762005 (N.D. Cal. Mar. 8, 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 11   Choi v. 8th Bridge Capital, Inc., No. 17-cv-8958-CAS, 2019
 12   WL 4956147, at *2 (C.D. Cal. Oct. 7, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 13   Publications
 14   James F. Fotenos et al., California Practice Guide: Corporation
 15   The Rutter Group 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 12
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 26   JUDGMENT ON THE PLEADINGS
 27                                         Case No. 2:17-cv-6108-MWF
 28                                                             v
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 6 of 18 Page ID
                                 #:3535


  1 Douglas J. Rosner, ESQ., SBN 094466
    rosnerlaw@earthlink.net
  2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
    2625 Townsgate Road, Suite 330
  3 Westlake Village, California 91361
    Telephone No. (818) 501-8400
  4 Facsimile No.: (818) 880-4485
  5 Attorney for Defendant/Cross-Defendants,
    Labrador Entertainment, Inc. dba Spider Cues Music Library,
  6 Labrador Entertainment, LLC, Noel Palmer Webb,
    an individual and Webb Family Trusts
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12   BEATBOX MUSIC, PTY, LTD.,          )       Case No. 2:17-cv-6108-MWF (JPRx)
                                         )       Assigned to the Hon. Michael W.
 13                   Plaintiff,         )       Fitzgerald
                 vs.                     )
 14                                      )       Memorandum of Points and
      LABRADOR ENTERTAINMENT,            )       Authorities in Support of Motion for
 15   INC., DBA SPIDER CUES MUSIC        )       Judgment on the Pleadings by
      LIBRARY, a California corporation, )       Labrador Entertainment Defendants,
 16                                      )       Noel Palmer Webb, and Webb
                      Defendants.        )       Family Trust
 17   _______________________________ )
                                         )       Judge: Hon. Michael W. Fitzgerald
 18   AND RELATED COUNTERCLAIMS )                Date: January 11, 2021
                                         )       Time: 10:00 a.m. Pacific Time
 19                                      )       Location: Courtroom 5A

 20                                              Complaint Filed: August 17, 2017

 21
 22
 23
 24
 25
 26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 27   JUDGMENT ON THE PLEADINGS
 28   Case No. 2:17-cv-6108-MWF                                               Page 1 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 7 of 18 Page ID
                                 #:3536


  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2   I. INTRODUCTION
  3         Plaintiff Beatbox Music and Defendant Labrador Entertainment, Inc. each
  4   claim that the other has breached an April 1, 2009 music licensing agreement between
  5   them. But what began as a simple contract claim when Beatbox first filed this lawsuit
  6   back in August 2017 has grown much more complex in the course of three years of
  7   litigation since then. Labrador brings this motion for judgment on the pleadings to
  8   remove some of that unnecessary complexity and empower the parties to work
  9   towards resolving the contract dispute at the heart of this case.
 10         Beatbox’s operative complaint still revolves around the company’s core breach
 11   of contract claims against Labrador. [First Amended Complaint “FAC”, ECF No. 105,
 12   ¶¶ 45, 42-50 [45-53], 59-65 [62-68] (related express indemnity claim).]. Dozens of
 13   the FAC’s other allegations, however, fail to amount to cognizable legal claims.
 14   Specifically, Beatbox’s FAC includes: (1) a fifth cause of action titled “Alter Ego
 15   Theory” against Labrador’s founder Noel Webb and other defendants (Id. ¶¶ 75-77
 16   [78-80]); and (2) seventh and eighth causes of action under California’s voidable
 17   transfer law based on a transfer of assets between Labrador and its successor entity
 18   Labrador Entertainment, LLC (Id. ¶¶ 81-85 [84-88] and ¶¶ 86-93 [89-96]). None of
 19   these claims amount to a cause of action, and each should be dismissed.
 20         Beatbox’s “Alter Theory Ego” claim fails because alter ego liability is not a
 21   standalone cause of action. Its “Fraudulent Conveyance” claims fail because both
 22   Labrador entities are defendants in this lawsuit and each faces liability should
 23   Beatbox ultimately prevail on its breach of contract claims. Labrador accordingly
 24   requests the Court dismiss Beatbox’s fifth, seventh, and eighth causes of action on
 25
 26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 27   JUDGMENT ON THE PLEADINGS
 28   Case No. 2:17-cv-6108-MWF                                                  Page 2 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 8 of 18 Page ID
                                 #:3537


  1   these bases. Since the Court already dismissed Beatbox’s second and fourth causes of
  2   action earlier this summer (Order, ECF No. 157, at 28) (order resolving motion to
  3   dismiss)—granting this motion will leave Beatbox and Labrador with only the core
  4   contract claims left to litigate. Doing so serves the interest of judicial economy.
  5         Finally, to ensure that Beatbox would have adequate legal recourse against
  6   both Labrador entities if it were to ultimately prevail, Labrador Entertainment, LLC
  7   requests that the Court join it under Federal Rule 25(c) as a defendant to Beatbox’s
  8   first and third causes of action (breach of contract and express indemnity). The parties
  9   agree that Labrador Entertainment, Inc. transferred the music licensing agreement at
 10   the crux of this case to Labrador Entertainment, LLC, so that joinder is appropriate.
 11   (See FAC, ECF No. 105 ¶¶82 [85] 87 [90], Ans. to FAC, ECF No. 160 ¶¶2, 6.)
 12   II. STATEMENT OF ISSUES TO BE DECIDED
 13         1.     Whether Beatbox’s standalone cause of action for “Alter Ego Liability”
 14   against Mr. Webb and the Webb Family Trust is a cognizable claim.
 15         2.     Whether a claim under California’s voidable transfer law is cognizable
 16   where both parties to the transfer at issue have appeared as co-defendants.
 17         3.     Whether Labrador Entertainment, LLC may be joined under Federal
 18   Rule 25(c) as a defendant to Beatbox’s breach of contract claims.
 19   III. ARGUMENT
 20         “Judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)
 21   is proper when the moving party clearly establishes on the face of the pleadings that
 22   no material issue of fact remains to be resolved and that it is entitled to judgment as a
 23   matter of law.” [Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
 24   1542, 1550 (9th Cir. 1990).] “When a party invokes Rule 12(c) to raise the defense of
 25
 26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 27   JUDGMENT ON THE PLEADINGS
 28   Case No. 2:17-cv-6108-MWF                                                   Page 3 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 9 of 18 Page ID
                                 #:3538


  1   failure to state a claim, the motion faces the same test as a motion [to dismiss] under
  2   Rule 12(b)(6).” [Landmark Am. Ins. Co. v. Navigators Ins. Co., 354 F.Supp.3d 1078,
  3   1081 (N.D. Cal. 2018).] To survive a motion for judgment on the pleadings or motion
  4   to dismiss, a complaint must include “enough facts to state a claim to relief that is
  5   plausible on its face.” [Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).]
  6         Here, Beatbox’s FAC contains: (1) a claim for “Alter Ego Liability” that is not
  7   a standalone cause of action; and (2) two claims under California’s fraudulent
  8   conveyance law that cannot justify relief in the context of this lawsuit. Since none of
  9   those allegations “state[s] a claim to relief that is plausible on its face[,]” against
 10   either of the two Labrador entities, Noel Webb, or the Webb Family Trust
 11   (collectively “Defendants”), Defendants request that the Court grant this motion and
 12   dismiss each of Beatbox’s claims. (Twombly at 570.)
 13         A. “Alter Ego Theory” is not a cause of action.
 14         “A request to pierce the corporate veil is only a means of imposing liability for
 15   an underlying cause of action and is not a cause of action in and of itself.” [Local 159
 16   et al. v. Nor-Cal Plumbing, 185 F.3d 978, 985 (9th Cir. 1999); see also Cambridge
 17   Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 320 n.24 (C.D. Cal. 2004).]
 18   (“Piercing the corporate veil, or ‘disregard of the corporate entity’ is not an
 19   independent cause of action, but merely a method of imposing liability on an
 20   underlying cause of action.”).
 21         Beatbox’s fifth cause of action—a three-paragraph set of conclusory
 22   allegations titled simply “Alter Ego Theory” (FAC ECF No. 105, ¶¶ 75-77 [78-
 23   80]—can quickly be dismissed on this basis alone. Beatbox’s FAC attempts to do
 24   exactly what the Ninth Circuit case law cited above expressly does not permit: bring
 25
 26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
 27   JUDGMENT ON THE PLEADINGS
 28   Case No. 2:17-cv-6108-MWF                                                      Page 4 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 10 of 18 Page ID
                                  #:3539


   1   an alter ego claim that stands separate and apart from any of the company’s actual
   2   causes of action. Central District courts have readily dismissed standalone alter ego
   3   allegations in analogous situations. [E.g., Elizabeth Arden, Inc. v. Merch. of Tennis,
   4   Inc., No. 10-cv-9949-PA, 2011 WL 13217930, at *7 (C.D. Cal. July 25, 2011.
   5   (granting motion to dismiss alter ego “claim”); Seaman v. Valley Health Care Med.
   6   Grp., Inc., No. 09-CV-8532, 2011 WL 13213625, at *4 (C.D. Cal. Apr. 25, 2011)
   7   (dismissing alter ego “claim” with prejudice).]
   8         Even if Beatbox’s alter ego allegations were tied to a viable cause of action,
   9   they could still be dismissed insufficiently specific here. Rather than including in its
  10   FAC any particular theory about how Mr. Webb or the Webb Family Trust misused
  11   the corporate form, Beatbox simply recites a rote set of alter ego liability allegations
  12   in an attempt to expand the scope of this litigation as drastically as possible and gain
  13   additional leverage over Mr. Webb. These conclusory allegations are not enough to
  14   justify the continued presence of Mr. Webb or the trust as defendants in this case.
  15   Disregarding the corporate form is the exception, not the norm, and there is no reason
  16   to deviate from that well-established principle here.
  17         1. Individuals are presumptively not liable for the acts of corporate
  18   entities.
  19         Corporations are separate legal entities. They are distinct from the individuals
  20   who create them and distinct from their shareholders. [E.g., Dole Food Co. v.
  21   Patrickson, 538 U.S. 468, 474 (2003); Grosset v. Wenaas, 42 Cal.4th 1100, 1108
  22   (2008).] As such, a corporation’s shareholders, directors, and officers are generally
  23   not personally responsible for that corporation’s obligations. This distinction is a
  24   fundamental basis of corporate law.
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                   Page 5 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 11 of 18 Page ID
                                  #:3540


   1         There are three exceptions to this general rule. First, individuals can personally
   2   guarantee corporate obligations if they so choose. [See JAMES F. FOTENOS ET
   3   AL., CALIFORNIA PRACTICE GUIDE: CORPORATIONS ¶ 2:48 (THE RUTTER
   4   GROUP 2020.] Second, individuals can be personally liable as defendants in specific
   5   causes of action if the corporation serves as their “alter ego.” [Eleanor Licensing LLC
   6   v. Classic Recreations LLC, 21 Cal.App.5th 599, 615 (2018).] Third, individuals can
   7   become personally liable for torts of a corporation if they “directly ordered,
   8   authorized or participated in [] tortious conduct.” [Wyatt v. Union Mortg. Co., 24
   9   Cal.3d 773, 785 (1979).] None of these exceptions applies here.
  10         2. Mr. Webb has not personally guaranteed any Labrador obligations.
  11         Beatbox makes no allegations that Mr. Webb or the trust has personally
  12   guaranteed any of the Labrador entities’ corporate obligations. This first exception is
  13   not relevant here.
  14         3. Labrador is not Mr. Webb’s (or the trust’s) alter ego.
  15         Beatbox offers only three conclusory paragraphs’ worth of alter ego
  16   allegations. Complaint, ¶¶ 75-77 [78-80]. These broad allegations are insufficient,
  17   given that “the corporate form will be disregarded only in narrowly defined
  18   circumstances and only when the ends of justice so require.” [Mesler v. Bragg
  19   Management Co., 39 Cal.3d 290, 301 (1985).]
  20         As discussed above, alter ego liability is not “a claim for substantive relief.”
  21   [Hennessey’s Tavern, Inc. v. Am. Air Filter Co., 204 Cal. App. 3d 1351, 1359 (Cal.
  22   App. 3d. 1988).] Rather, it is a “procedural” ground for “disregard[ing] the corporate
  23   entity as a distinct defendant and to hold the alter ego individuals liable on the
  24   obligations of the corporation.” [Id.] “To apply the alter ego doctrine, [a] court must
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                    Page 6 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 12 of 18 Page ID
                                  #:3541


   1   determine (1) that there is such unity of interest and ownership that the separate
   2   personalities of the corporation and the individuals no longer exist and (2) that failure
   3   to disregard the corporation would result in fraud or injustice.” [Flynt Distrib. Co. v.
   4   Harvey, 734 F.2d 1389, 1393 (9th Cir. 1984).] “The Ninth Circuit has found this
   5   standard met when, for example, the individual defendants were ‘the sole
   6   shareholders of the corporations and the sole partners of the partnerships,’ ‘converted
   7   the assets of the various corporations and partnerships for their own use and dealt
   8   with them as if they were one,’ and left a number of the corporations
   9   undercapitalized.” [Cisco Sys. Inc. v. Link US, LLC, No. 18-cv-07576-CRB, 2019 WL
  10   6682838, at *3 (N.D. Cal. Dec. 6, 2019). ] Here by contrast, Beatbox’s FAC rests
  11   only on a conclusory bullet-point list of rote allegations about how Mr. Webb created
  12   and maintained the entities at issue. This is not an adequate basis to impose alter ego
  13   liability for any of Beatbox’s claims.
  14         4. Beatbox does not allege participation in any specific tortious conduct.
  15         Individuals who direct, order, or authorize corporations under their control to
  16   commit torts can also be held liable for those acts. But this is a breach of conduct
  17   lawsuit, and Beatbox’s operative complaint does not contain any tort claims. There is
  18   no reason to consider the traditional common law “tortious conduct” exception as a
  19   separate basis of individual liability.
  20         B. Beatbox’s voidable transfer claims fail, given other relief available to it.
  21         California’s voidable transfer statute, Civil Code § 3439, exists to ensure that
  22   creditors are not left holding the bag if an unscrupulous debtor tries to evade its
  23   obligations by moving assets to another entity. That is a nonissue here, given that
  24   both the transferor (Labrador Entertainment, Inc.) and transferee (Labrador
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                   Page 7 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 13 of 18 Page ID
                                  #:3542


   1   Entertainment, LLC) are named defendants facing potential liability should Beatbox
   2   ultimately prevail on its claims. Neither the California’s Uniform Fraudulent Transfer
   3   Act (“UFTA”) nor the Uniform Voidable Transactions Act (“UVTA”) which replaced
   4   it four years ago applies in this case. [See Cal. Civ. Code § 3439 (UVTA effective
   5   January 1, 2016).]
   6         Beatbox specifically alleges that “Webb caused Defendant Labrador
   7   Entertainment, Inc.” to transfer all its assets “to Defendant Labrador Entertainment,
   8   LLC[.]” (FAC, ECF No. 105, ¶ 82 [85].) Both Labrador Entertainment, Inc. and
   9   Labrador Entertainment, LLC have answered the Complaint and confirmed that a
  10   “transfer[] for consideration the assets of Labrador [Inc.] to Labrador LLC” did in
  11   fact occur. (Ans. to FAC, ECF No. 160 ¶¶2, 6.) Given those appearances and the
  12   Court’s power to ultimately hold either of those two defendant entities liable for the
  13   amount of any judgment, no assets have been moved “beyond the reach” of Beatbox.
  14   Since the company faces no prejudice as a result of this transfer, the voidable transfer
  15   statute does not apply.
  16         UVTA and UFTA case law confirm this. Under the statute, any “plaintiff
  17   seeking the equitable relief of setting aside a transfer of property must show
  18   entitlement to relief and inadequacy of a remedy at law.” [Mehrtash v. Mehrtash, 93
  19   Cal. App. 4th 75, 80 (Cal. App. 4th 2001).] Beatbox will not be able to make that
  20   showing, as its breach of contract remedies at law already afford sufficient relief. The
  21   company’s twin claim under California common law does nothing to change this
  22   conclusion, as “the necessary elements and available remedies for a fraudulent
  23   transfer under common law are the same as under the [Uniform Act].” (Order on
  24   Motion to Dismiss, ECF No. 157, at 25 [citing Lehman Bros. Holdings Inc. v.
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                  Page 8 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 14 of 18 Page ID
                                  #:3543


   1   Cafcalas, No. 16-cv-16-03167-JAK, 2018 WL 6074597, at *6 (C.D. Cal. Feb. 27,
   2   2018).]
   3         1. Beatbox has not sustained any injury to support its claims.
   4         “A transfer in fraud of creditors may be attacked only by one who is injured by
   5   the transfer. A creditor does not sustain injury unless the transfer puts beyond [its]
   6   reach property which [it] otherwise would be able to subject to the payment of [its]
   7   debt.” [Haskins v. Certified Escrow & Mortg. Co., 96 Cal. App. 2d 688, 691 (1950).]
   8   “Cases decided under the Uniform Act have consistently held that prejudice to the
   9   plaintiff is essential to relief.” (Id.; Mehrtash, 93 Cal. App. 4th at 80.) (reaffirming
  10   that “prejudice to the plaintiff is essential” and framing the holding in Haskins as
  11   stating a “well-established principle of the law”).
  12         Here, Beatbox cannot show any prejudice resulting from the transfer because
  13   no property has been put “beyond [its] reach.” (Haskins, 96 Cal. App. 2d at 691.)
  14   Both the transferor entity (Labrador Entertainment, Inc.) and the transferee entity
  15   (Labrador Entertainment, LLC) are parties to this lawsuit, so this Court may simply
  16   add the LLC as a defendant to Beatbox’s contract claims under Rule 25(c) and hold
  17   that entity liable as appropriate.
  18         2. The Court may join the LLC entity as a defendant to the contract
  19   claims.
  20         Beatbox may object that its contract claims currently name only one of the two
  21   Labrador entities (the Inc.) as a defendant. (FAC, ECF ¶¶ 45, 42-50 [45-53], 59-65
  22   [62-68.] This is easily rectified, as the Court may simply join the transferee entity
  23   (the LLC) under Federal Rule 25(c) as a defendant to those claims. This joinder
  24   serves the interests of judicial efficiency, as it will allow the parties to finally resolve
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                      Page 9 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 15 of 18 Page ID
                                  #:3544


   1   the core contract claims between them rather than starting to litigate an irrelevant
   2   fraudulent transfer claim. Labrador accordingly requests that the Court join the LLC
   3   as a defendant to Beatbox’s first and third causes of action.
   4         Rule 25(c) exists to address exactly this type of situation. The rule “is not
   5   designed to create new relationships among parties to a suit but is designed to allow
   6   the action to continue unabated when an interest in the lawsuit changes hands.’” [In
   7   re Bernal, 207 F.3d 595, 598 (9th Cir. 2000).] Under Rule 25(c), ‘[t]he transferee is
   8   not joined because its substantive rights are in question; rather, the transferee is
   9   brought into court solely because it has come to own the property in issue.’” [Uniloc
  10   USA Inc. v. LG Elecs. U.S.A. Inc., No. 18-cv-06737-JST, 2019 WL 690290, at *1
  11   (N.D. Cal. Feb. 19, 2019) (quoting Minn. Min. & Mfg. Co. v. Eco Chem, Inc., 757
  12   F.2d 1256, 1263 (Fed. Cir. 1985).] Since the parties agree that Labrador
  13   Entertainment, Inc. transferred the 2009 contract at the crux of this case to Labrador
  14   Entertainment, LLC, such joinder is plainly appropriate. (See FAC, ECF No. 105
  15   ¶¶44 [47] 82 [85] 87 [90], Ans. to FAC, ECF No. 160 ¶¶2, 6.)
  16         3. Beatbox has adequate remedies at law against the Labrador defendants.
  17         The UVTA provides for various forms of equitable relief such as: “[a]voidance
  18   of the transfer or obligation to the extent necessary to satisfy the creditor’s claim”;
  19   “[a]n attachment or other provisional remedy against the asset transferred or other
  20   property of the transferee”; “[a]n injunction against further disposition by the debtor
  21   or a transferee”; and “[a]ppointment of a receiver to take charge of the asset
  22   transferred or other property of the transferee.” (Cal. Civ. Code § 3439.07. ) But as
  23   with all equitable relief, these remedies are only available after a party “show[s]
  24   entitlement to relief and inadequacy of a remedy at law.” [Mehrtash v. Mehrtash, 93
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                    Page 10 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 16 of 18 Page ID
                                  #:3545


   1   Cal. App. 4th 75, 80 (2001).] Beatbox will not be able to do so in this contract
   2   dispute, as the compensatory damages it seeks would be entirely adequate should it
   3   ultimately prevail on its claims.
   4         C. Dismissal of Beatbox’s claims with prejudice is warranted.
   5         Federal Rule 12(c) does not expressly authorize courts to grant a party leave to
   6   amend a defective pleading after granting a motion for judgment on the pleadings.
   7   But courts occasionally do so, reasoning that a motion for judgment on the pleadings
   8   “is functionally identical” to a motion to dismiss under Federal Rule 12(b)(6).
   9   [Lonberg v. City of Riverside, 300 F.Supp.2d 942, 945 (C.D. Cal. 2004) (citing
  10   Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).] As with a
  11   12(b)(6) motion, dismissal without leave to amend is appropriate when it is “clear”
  12   that the challenged claims “could be saved by any amendment.” [Harris v. Amgen,
  13   Inc., 573 F.3d 728, 737 (9th Cir. 2009)]; see, e.g., Greenberg v. Sunrun Inc., 233
  14   F.Supp.3d 764, 775 (N.D. Cal. 2017) (dismissing a party’s claims when “leave to
  15   amend would be futile”); In re Yahoo! Inc. Shareholder Derivative Litig., 153
  16   F.Supp.3d 1107, 1128 n.14 (N.D. Cal. 2015) (dismissing claims without leave to
  17   amend where plaintiffs had “not identified any facts that indicate amendment could
  18   cure the defects in the Complaint”); Pixion, Inc. v. Citrix Sys. Inc., No. 09-cv-03496,
  19   2012 WL 762005, at *8 (N.D. Cal. Mar. 8, 2012) (granting motion for judgment on
  20   pleadings without leave to amend).]
  21         Beatbox’s standalone claim for “Alter Ego Liability” and its voidable transfer
  22   claims are clearly unsupportable. Even if granted leave to amend, Beatbox would still
  23   have no way to plead a standalone alter ego liability cause of action or allege that it
  24   has suffered harm sufficient to justify relief under California’s voidable transfer
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                   Page 11 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 17 of 18 Page ID
                                  #:3546


   1   statute. Dismissing Beatbox’s futile claims without leave to amend at this point serves
   2   the interests of judicial economy by sparing both parties the burden and expense of
   3   continuing to litigate: the parties have already been doing so for over three years, so
   4   Beatbox should not be allowed to start over from scratch now. If it is, the company
   5   will continue to burden the Court with more meritless claims, and Labrador will have
   6   no choice but to continue to file motions like this one. Labrador accordingly requests
   7   that the Court simplify this litigation by dismissing Beatbox’s fifth, seventh, and
   8   eighth claims without leave to amend.
   9   IV. CONCLUSION
  10         Motions for judgment on the pleadings exist to “save the parties needless and
  11   often considerable time and expense which otherwise would be incurred during
  12   discovery and trial.” [Choi v. 8th Bridge Capital, Inc., No. 17-cv-8958-CAS, 2019
  13   WL 4956147, at *2 (C.D. Cal. Oct. 7, 2019) (quoting THE RUTTER GUIDE).] Those
  14   benefits are on full display here, given that Beatbox has spent much of the past three
  15   years layering unnecessary complexity on top of its very simple breach of contract
  16   lawsuit. Fortunately, this Court has already addressed much of the problem by
  17   dismissing two of Beatbox’s superfluous claims earlier this summer. (Order, ECF No.
  18   157.) As it resolves this motion, it now has the power to clean up the rest of
  19   unnecessary confusion Beatbox has created and turn this action into what it should
  20   have been in the first place: a straightforward breach of contract dispute between
  21   corporations. Labrador requests that it do so.
  22         [Signature follows on next page]
  23
  24
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                   Page 12 of 13
Case 2:17-cv-06108-MWF-JPR Document 170-1 Filed 12/11/20 Page 18 of 18 Page ID
                                  #:3547


   1   Dated: December 11, 2020
   2
   3                              LAW OFFICES OF DOUGLAS JOSEPH ROSNER
   4                                     /s/ Douglas J. Rosner
                                        _________________
   5                              By:   DOUGLAS J. ROSNER
                                        SBN 094466
   6                                    Attorney for Defendant
                                        Attorney for Defendant/Cross-Defendants,
   7                                    Labrador Entertainment, Inc. dba
                                        Spider Cues Music Library,
   8                                    Labrador Entertainment, LLC, Noel Palmer Webb,
                                        an individual and Webb Family Trusts
   9                                    2625 Townsgate Road, Suite 330
                                        Westlake Village, California 91302
  10                                    Telephone No. (818) 501-8400
                                        email: rosnerlaw@earthlink.net
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
  27   JUDGMENT ON THE PLEADINGS
  28   Case No. 2:17-cv-6108-MWF                                                    Page 13 of 13
